Citation Nr: 1416511	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  14-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to January 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Neither a hiatal hernia nor GERD began in, or is otherwise related to, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As reflected in his September 2011 claim, the Veteran contends that he developed acid reflux or heartburn in service that was caused by a hiatal hernia, of which he was unaware at the time, but that he was diagnosed with the hernia after his discharge.  

As reflected in his February 2013 notice of disagreement and January 2014 substantive appeal, he further asserts that, when his GERD began in service, he was instructed regarding what medication to take, and that he self-medicated during and continually after service.  

The Veteran served on active duty from February 1956 to January 1960, more than one-half century ago. 

The Veteran's service connection claims must be denied.  The record reflects in this case that neither a hiatal hernia nor GERD began in service.  While the Board acknowledges the Veteran's assertions of GERD symptoms beginning in service and continuing to the present, it finds such assertions not to be credible.

Despite the Veteran's assertion of treatment by a medic in service, service treatment records, including his January 1960 separation examination report, reflect no complaints or findings related to a hiatal hernia or GERD.  Such lack of any notation related to either claimed disability is highly probative evidence against the Veteran's claims in light of the extensive records of in-service treatment for numerous other medical problems.  

The Veteran service records are highly detailed, and complete, notwithstanding their age.  Such records reflect that the Veteran received in-service treatment on over 50 separate occasions for problems including urethral pain, headaches, sore throat, colds, blurry vision, swelling of the hand, jock itch, boils, a sore foot, chest pains, testicular pain, and infections.  The fact that they cite these problems, but not the problems at issue, only provide highly probative factual evidence against this claim. 

The earliest record noting hiatal hernia or GERD, or any symptoms thereof, is a January 2002 VA treatment record indicating that the Veteran reported a past medical history of hiatal hernia/reflux.  VA treatment records dated from January 2002 to November 2004 reflect treatment for GERD with medication.  In July 2011, the Veteran complained of worsening heartburn episodes, and treatment records from July 2011 to September 2011 reflect a diagnosis of gastric outlet obstruction and treatment of a gastrojejunostomy in September 2011.  

Thus, the earliest record of GERD is dated more than four decades after the Veteran's period of service.  Furthermore, despite treatment of such beginning in January 2002, and the fact that he filed service connection claims for hearing loss and tinnitus in March 2003 and an increased rating claim for hearing loss in May 2007, he did not mention or assert incurring GERD or hiatal hernia in service until he filed his service connection claim for hiatal hernia and GERD in September 2011, shortly after being treated for an exacerbation of his GERD symptoms.  

These facts further provide highly probative evidence against the Veteran's assertions that his GERD or hiatal hernia symptoms began in service and continued to the present, and against his service connection claims generally.    

While the Board clearly understands that some Veterans do not always file timely claims for service connection because they do not know of the VA system for filing such claims, if the Veteran has had this problem since 1960, why did he not file a claim when he filed a claim for hearing loss in 2007?

The Board acknowledges that, in December 2012, a VA examiner, after reviewing the record and examining the Veteran, diagnosed GERD and opined that GERD was at least as likely as not incurred in service.  However, while expressing this opinion, the examiner stated that there "appear[ed] to be an exit physical" but "no record of a medical history with subjective symptoms at [the] time," and relied solely on the Veteran's subjective reports of in-service GERD symptoms, simply reasoning that the Veteran now reported "GERD and hiatal hernia symptoms at the time of his exit physical."  

Essentially, the examiner's sole rationale for concluding that GERD began in service was that the Veteran reported that his GERD symptoms began in service, which the Board finds, for the reasons cited above, to be factual inaccurate.  Thus, the examiner's opinion has no probative value as competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional). 

As the Board finds that the Veteran's assertions of in-service GERD or hiatal hernia symptomatology are not factual accurate, the VA examiner's opinion was based on an inaccurate factual premise, and therefore carries no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, as it has no probative value); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (stating that it is the Board's responsibility to assess the credibility and weight to be given the evidence, and the Board is not required to accept a VA examiner's opinion). 

Therefore, the evidence weighs heavily against a finding that a hiatal hernia or GERD began in, or is otherwise related to, service.  Accordingly, service connection for hiatal hernia and GERD must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  While in his February 2013 notice of disagreement, the Veteran stated that he provided a lay statement and opinion from his private physician in support of his claims, no such documents were received by VA.  The Veteran was informed of this in a January 2014 statement of the case, but, while responding to the statement of the case in his January 2014 substantive appeal, he did not provide any statement or physician opinion or provide VA with information to obtain any such evidence.  

Also, a VA examination was not obtained in connection with the Veteran's service connection claims other than the December 2012 examination, which, for the reasons discussed above, the Board finds to be not probative.  However, as discussed above, the Board finds that there is not factual accurate evidence establishing that the Veteran suffered an event, injury, disease, or symptoms of such in service, to which any current hiatal hernia or GERD disability can be associated.  As such, a medical nexus opinion has no reasonable possibility of substantiating the Veteran's claims.  Thus, an attempt to obtain such a medical nexus opinion is not warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for hiatal hernia is denied.

Service connection for GERD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


